Citation Nr: 0632142	
Decision Date: 10/16/06    Archive Date: 10/25/06

DOCKET NO.  00-04 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for residuals of head 
trauma.

2.  Entitlement to service connection for postoperative 
residuals of removal of a lipoma from the left temporal area.

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his Spouse


ATTORNEY FOR THE BOARD

D. Powers, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1980 until June 
1984.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1998 rating decision by 
the Atlanta, Georgia, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  In that decision, the RO denied 
the issues on appeal.  In August 2005, the undersigned 
Veterans Law Judge conducted a video conference hearing 
regarding the issues on appeal. 


FINDINGS OF FACT

1.  A preponderance of the evidence demonstrates that 
residuals of head trauma were not related to active service.

2.  A preponderance of the evidence demonstrates that 
postoperative residuals of removal of a lipoma from the left 
temporal area were not related to active service.

3.  The veteran did not engage in combat with the enemy, and 
there is no credible supporting evidence to corroborate his 
report of an in-service stressor. 


CONCLUSIONS OF LAW

1.  Residuals of head trauma was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.303 (2005).

2.  Postoperative residuals of removal of a lipoma from the 
left temporal area was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.159, 3.303 (2005).

3.  PTSD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 
3.159, 3.303  (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection   

Service connection is established for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1131.  In order to qualify for entitlement to 
compensation under 38 U.S.C.A. § 1131, a claimant must prove 
the existence of (1) a disability and (2) that such 
disability has resulted from a disease or injury that 
occurred in the line of duty.  Sanchez-Benitez v. Principi, 
259 F.3d 1356, 1360-61 (Fed. Cir. 2001).  

A claim of service connection for a disability must be 
accompanied by medical evidence establishing that the 
claimant currently has a claimed disability.  Absent proof of 
a present disability, there can be no valid claim.  See, 
e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (38 
U.S.C.A. § 1131 requires current symptomatology at the time 
the claim is filed in order for a veteran to be entitled to 
compensation.).

The claimant bears the burden to present and support a claim 
of benefits.  38 U.S.C.A. § 5107(a).  In deciding claims on 
the merits, the Board will resolve reasonable doubt of 
material fact in favor of the claimant.  38 U.S.C.A. 
§ 5107(b).



A.  Residuals of Head Trauma

The veteran has claimed the same event for all three claimed 
disabilities.  As will be discussed, this event could not be 
verified.  See infra Part C.  The veteran's available service 
records are absent for any head trauma.  In 1998, many years 
after separation from active service, the veteran was noted 
as having headaches.  In April 1998, the veteran stated that 
his headaches had resolved as a result of the excision of a 
lipoma.  See Medical Records from Fayette Surgical Clinic and 
Breast Center (Apr. 1998).    

In April 2003, the veteran underwent a VA examination.  The 
examiner initially diagnosed the veteran as having migraine 
cephalgia and noted a history of blunt trauma to the head 
with no visible discernable residuals but with subjective 
complaints of episodic hypersensitivity on the vertex of the 
calvarium.  However, this initial diagnosis was based solely 
on the veteran's statements.  After review of the claim's 
folder, the examiner noted that the incident of receiving 
head trauma could not be verified.  A magnetic resonance 
image was noted as normal. 

The Board must note the lapse of many years between the 
veteran's separation from service and the first treatment for 
or reference to the claimed disorder.  The United States 
Court of Appeals for the Federal Circuit has determined that 
such a lapse of time is a factor for consideration in 
deciding a service connection claim.  Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000).

Additionally, no link is established between the veteran's 
current diagnosed migraines and any incident of his active 
military service.  No service records exist showing that he 
was treated for any head trauma in service, and no other 
evidence of record suggesting that the veteran's migraines or 
any residuals of a head trauma is causally related to 
event(s) in service exists.  The veteran's own theory of 
medical diagnosis and causation cannot be accepted as 
competent evidence as he is not shown to possess the 
requisite training to speak to issues of medical diagnosis 
and causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  Accordingly, the veteran's claim must be 
denied.

In reaching this decision, the Board considered the benefit-
of-the-doubt rule; however, as the preponderance of the 
evidence is against the veteran's claim, such rule is not for 
application in this case.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


B.  Postoperative Residuals of Removal of a Lipoma from the 
Left Temporal Area

The veteran's available service records are absent for any 
lipoma or mass on the left temporal area.  In 1998, many 
years after separation from active service, the veteran 
underwent an excision of a left temporal mass, noted as a 
lipoma.  See Medical Records from Fayette Surgical Clinic and 
Breast Center (Apr. 1998).    

In April 2003, the veteran underwent a VA examination.  After 
review of the claim's folder, the examiner stated that the 
lipoma was not likely caused from blunt trauma to the temple, 
which the veteran has claimed.  The examiner also stated that 
there was no recurrence of the mass.  

The Board must note the lapse of many years between the 
veteran's separation from service and the first treatment for 
the claimed disorder.  The United States Court of Appeals for 
the Federal Circuit has determined that such a lapse of time 
is a factor for consideration in deciding a service 
connection claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000).

As previously discussed, no link is established between the 
veteran's left temporal mass, or residuals from its surgical 
removal, and any incident of his active military service.  No 
service records exist showing that he was treated for a left 
temporal mass in service.  There is also no evidence showing 
a causal relation between event(s) in service and any 
residuals from the removal of the lipoma.  The veteran's own 
theory of medical diagnosis and causation cannot be accepted 
as competent evidence as he is not shown to possess the 
requisite training to speak to issues of medical diagnosis 
and causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  Accordingly, the veteran's claim must be 
denied.

In reaching this decision, the Board considered the benefit-
of-the-doubt rule; however, as the preponderance of the 
evidence is against the veteran's claim, such rule is not for 
application in this case.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


C.  PTSD

The veteran asserts that his PTSD is due to his military 
service.  Specifically, the veteran claims to have been 
assaulted by "Neo-Nazi Skin Heads" when he arrived at the 
train station in Germany.  See Information in Support of 
Claim for Service Connection for a Nervous Condition 
Secondary to Personal Assault (1998).  He has also claimed 
that this attack was by "Arabs."  See Psychiatry Database 
(June 1998).
  
As to entitlement to service connection for PTSD, governing 
criteria specifically requires (i) medical evidence 
diagnosing PTSD in accordance with 38 C.F.R. § 4.125(a), (ii) 
credible supporting evidence that the claimed in-service 
stressor occurred, and (iii) medical evidence establishing a 
link between current symptoms and an in-service stressor.  38 
C.F.R. § 3.304(f).  The provisions of 38 C.F.R. § 4.125(a) in 
turn require that a diagnosis of a mental disorder conform to 
the American Psychiatric Association's DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS, 4th Edition (1994) 
(DSM IV). 

A stressor involves exposure to a traumatic event in which 
the person experienced, witnessed, or was confronted with an 
event or events that involved actual or threatened death or 
serious injury or a threat to the physical integrity of self 
or others and the person's response involved intense fear, 
helplessness, or horror.  Cohen v. Brown, 10 Vet. App. 128 
(1997). 

The sufficiency of a stressor is a medical determination.  
Id.  Nevertheless, the occurrence of a stressor is an 
adjudicatory determination.  "Credible supporting evidence" 
is necessary to verify noncombat stressors and be obtained 
from service records or other sources.  The United States 
Court of Appeals for Veterans Claims 


(Court) has held that the regulatory requirement for 
"credible supporting evidence" means that "the appellant's 
testimony, by itself, cannot, as a matter of law, establish 
the occurrence of a noncombat stressor."  Dizoglio v. Brown, 
9 Vet. App. 163, 166 (1996). 

If it is determined that a veteran did not engage in combat 
with the enemy, or the claimed stressor is not related to 
combat, then his lay testimony alone will not be enough to 
establish the occurrence of the alleged stressor.  In such 
cases, the record must contain service records or other 
corroborative evidence which substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressors.  See Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993). 

The evidence of record establishes that the veteran has been 
diagnosed with PTSD.  See VA Clinic Records (Mar. 1987).  
Therefore, the first element for entitlement to service 
connection is satisfied, and the remainder of the analysis 
will focus on the second and third elements. 

The second element requires credible evidence of the 
occurrence of an in-service stressor.  The veteran's DD-214 
shows that he was a combat engineer but does not show combat 
related awards or reflect any participation in combat.  
Additionally, the veteran's claimed stressor is not a combat 
related event.  Thus, the veteran's bare assertions of a 
service stressor are not sufficient to establish that it 
occurred.  Accordingly, the claimed stressor must be verified 
by official service records or other credible supporting 
evidence.  38 C.F.R. § 3.304(f); Fossie v. West, 12 Vet. App. 
1 (1998).   

The RO attempted to verify the veteran's in-service stressor 
with the United States Armed Services Center for Research of 
Unit Records (CURR).  In December 2000, CURR responded that 
they were unable to verify the veteran's claimed stressor.  
CURR contacted the U.S. Army Criminal Investigation Command 
(CID), and they had no record of the claimed incident.  They 
did find a report, dated March 1984, of a physical 
altercation between the veteran and another claimed soldier, 
but no reports of the veteran being attacked at a train 
station in Germany were found.  The 


RO also contacted the National Personnel Records Center 
(NPRC), and they could not find any record of the claimed 
incident.  Accordingly, the Board finds that there is no 
credible corroborating evidence that the veteran was exposed 
to a verifiable in-service stressor.

Turning to the third element, a medical record noting a 
diagnosis of PTSD discusses the veteran's claimed stressor.  
See West Central Regional Hospital (Mar. 2001).   However, 
this physician based his comment on the veteran's statements 
and not a review of the claim's file.  The remainder of the 
veteran's medical records has attributed his PTSD to 
psychosocial and environmental problems.  See Atlanta VAMC 
(June 1998, Aug. 1998), Anchor Hospital (Aug. 2001), New 
Horizon Counseling Services (Sept. 2001).  Additionally, 
since an in-service stressor was not established, no link can 
be established. 

Accordingly, service connection for PTSD is denied.  The 
reasonable doubt doctrine is not applicable in this case as 
the evidence is not evenly balanced.  To the contrary the 
clear preponderance of the evidence favors a denial of his 
claims.  38 C.F.R. § 3.102.   


II.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a). 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and the representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  In accordance with 38 C.F.R. § 3.159(b)(1), proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Proper notice 


must also ask the claimant to provide any evidence in their 
possession that pertains to the claim.  Notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.   

The veteran was advised of the necessary evidence to 
substantiate his claim; that the RO would assist him in 
obtaining additional information and evidence; of the  
responsibilities on both his part and VA's in developing the 
claim; and of the need to provide any evidence in his 
possession that pertains to the claim.  See Letters from RO 
to the Veteran (Aug. 2003, Oct. 2005).  As such, VA fulfilled 
its notification duties.  

In this case, the initial AOJ decision was made prior to the 
veteran having been fully informed of the VCAA.  However, the 
Board finds that any defect with respect to the VCAA notice 
requirement in this case was harmless error.  The veteran has 
been provided the appropriate notice and assistance prior to 
the claim being adjudicated by the Board and prior to the 
last final adjudication by the RO.  He has been told what he 
must show, and there is no indication of prejudice to the 
veteran based on the timing of the notice.  In April 2006, 
the veteran was also advised of potential disability ratings 
and an effective date for any award as required by 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 
 
Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  There is no pertinent 
evidence which is not currently part of the claim's file.  
Hence, VA has fulfilled its duty to assist the appellant in 
the development of his claim. 

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.




ORDER

Entitlement to service connection for residuals of head 
trauma is denied.

Entitlement to service connection for postoperative residuals 
of removal of a lipoma from the left temporal area is denied.

Entitlement to service connection for PTSD is denied.


____________________________________________
C.W. Symanski
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


